      Case 1:21-cv-00804-SHS Document 34 Filed 08/26/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 X
CERTAIN UNDERWRITERS AT                                   Case No. 1:2 l-cv-00804-SHS
LLOYD ' S, LONDON, SUBSCRIBING TO
POLICIES B0595XN5014017,
B0595XN5015017, B0595XN5014018 and
B0595XR5542018,                                                PROTECTIVE ORDER

                               Plaintiffs,

                - against -

MONSTER CONCRETE INC., RODRIGO
RIVERA, MARLON EFREN SILVA
PEREIRA, WILSON MENDIETA, IMMES
ANTONIO AMAYA RIVERA,
OMNIBUILD CONSTRUCTION INC.,
LOPM 39 DE LLC, LOPM 38-39 LLC,
CA VA CONSTRUCTION AND
DEVELOPMENT INC . and 510 WEST 22ND
STREET OWNER LLC,

                               Defendants.
                                                 X
       It appearing that discovery in the above-captioned action is likely to involve the

disclosure of confidential information, it is STIPULATED and ORDERED as follows:

       1.     Any party to this litigation and any third-party shall have the right to

designate as "Confidential" and subject to this Order any information, document, or

thing, or portion of any document or thing: (a) that contains trade secrets, competitively

sensitive technical, marketing, financial, sales or other confidential business information,

or (b) that contains private or confidential personal information, or (c) that contains

information received in confidence from third parties, or (d) that contains information that

is or may be subject to attorney-client or other privilege in transactions or litigation between

the parties in this   action    and    counterparties or their affiliates identified    in   the

underlying lawsuits described in the Complaint, or (e) that the producing party otherwise
        Case 1:21-cv-00804-SHS Document 34 Filed 08/26/21 Page 2 of 8




believes in good faith to be entitled to protection under Rule 26(b)(5)(B), Fed. R. Civ. P.,

and Rule 502, Fed. R. Evid. Any party to this litigation or any third party covered by this

Order, who produces or discloses any Confidential material, including without limitation

any   information, document, thing,        interrogatory answer,    admission, pleading, or

testimony, shall mark the same with the foregoing or similar legend: "CONFIDENTIAL" or

"CONFIDENTIAL - SUBJECT TO DISCOVERY CONFIDENTIALITY ORDER" (hereinafter

" Confidential").

       2.    Any party to this litigation and any third-party shall have the right to designate

as " Attorneys' Eyes Only" and subject to this Order any information, document, or thing,

or portion of any document or thing that contains highly privileged, sensitive business

or personal information, the disclosure of which is highly likely to cause significant

harm to an individual or to the business or competitive position of the designating

party. Any party to this litigation or any third party who is covered by this Order, who

produces or discloses any Attorneys' Eyes Only material, including without limitation

any   information, document, thing,        interrogatory   answer, admission, pleading, or

testimony, shall mark the same with the foregoing or similar legend: " ATTORNEYS'

EYES ONLY" or "ATTORNEYS' EYES ONLY - SUBJECT TO DISCOVERY CONFIDENTIALITY

ORDER" (hereinafter "Attorneys' Eyes Only").

        3.          All Confidential material shall be used by the receiving party solely for

purposes of the prosecution or defense of this action, shall not be used by the receiving party

for any business, commercial, competitive, personal or other purpose, and shall not be

disclosed by the receiving party to anyone other than those set forth in Paragraph 4, unless and

until the restrictions herein are removed either by written agreement of counsel for the



                                                2
        Case 1:21-cv-00804-SHS Document 34 Filed 08/26/21 Page 3 of 8




parties, or by Order of the Court.

       4.        Confidential material and the contents of Confidential material may be disclosed

only to the following individuals under the following conditions:

            a.          The parties and their counsel ;

            b.         Experts or consultants retained or hired by the parties or t heir counsel

            for purposes of this action, provided such experts or consultants have signed a non-

            disclosure agreement in the form attached hereto as Exhibit A ;

            c.         Secretarial, paralegal , clerical, duplicating and data processing personnel of

            the foregoing;

            d.          The Court and court personnel ;

            e.          Any deponent      may be shown or examined            on any information,

            document or thing designated Confidential if it appears that the witness authored

            or received a copy of it, was involved in the subject matter described therein or is

            employed by the party who produced the information, document or thing, or if the

            producing party consents to such disclosure;

            f.         Vendors retained by or for the parties to assist in preparing for pretrial

            discovery , trial and/or hearings including, but not limited to, court reporters,

            litigation support   personnel, jury consultants, individuals to prepare demonstrative

            and audiovisual aids for use in the courtroom or in depositions or mock jury sessions,

            as well as their staff, stenographic, and clerical employees whose duties and

            responsibilities require access to such materials;

            g.          Former employees of the Parties who are assisting in the preparation of,

            or are actively engaged in connection with, or are making decisions with respect



                                                  3
        Case 1:21-cv-00804-SHS Document 34 Filed 08/26/21 Page 4 of 8




             to, the preparation for and trial of this action;

             h.          To the extent deemed necessary by counsel, witnesses or potential

             witnesses and their counsel in preparation for giving testimony in this Litigation

             by deposition or at trial relating to Confidential Information or who are believed

             to possess information deemed necessary for the prosecution or defense of this

             action; and

             1.           Defendant's remsurers, retrocessionaires, and/or regulatory or financial

             auditors to whom Defendants may have a contractual or legal obligation to report and

             cooperate, to the extent necessary and only as necessary to satisfy contractual or legal

             obligations.

       5.         With respect to any depositions that involve a disclosure of Confidential material

of a party to this action, or a third party from whom discovery is sought, such party or third party

shall have until thirty (30) days after receipt of the deposition transcript within which to inform

all other parties that portions of the transcript are to be designated Confidential, which period

may be extended by agreement of the parties. No such deposition transcript shall be disclosed

to any individual other than the individuals described in Paragraph 4 above and the deponent

during these thirty (30) days, and no individual attending such a deposition shall disclose the

contents of the deposition to any individual other than those described in Paragraph 4 above

during said thirty (30) days. Upon being informed that certain portions of a deposition are to

be designated as Confidential, all parties shall immediately cause each copy of the transcript

in its custody or control to be appropriately marked and limit disclosure of that transcript in

accordance with Paragraphs 3 and 4.

        6.         Material produced and marked as Attorneys' Eyes Only may be disclosed only



                                                   4
          Case 1:21-cv-00804-SHS Document 34 Filed 08/26/21 Page 5 of 8




to counsel for the receiving party and to such other persons as counsel for the producing party

agrees in advance or as Ordered by the Court.

       7.     If counsel for a party receiving documents or information designated as Confidential

or Attorneys ' Eyes Only hereunder objects to such designation of any or all of such items, the

following procedure shall apply:

                (a)    Counsel for the objecting party shall serve on the designating party or

third party a written objection to such designation, which shall describe with particularity the

documents or information in question and shall state the grounds for objection. Counsel for

the designating party or third party shall respond in writing to such objection within 14 days,

and shall state w ith particularity the grounds for asserting that the document or information is

Confidential or Attorneys' Eyes Only. Ifno timely written response is made to the objection,

the challenged designation will be deemed to be void. If the designating party or non-party

makes a timely response to such objection asserting the propriety of the designation, counsel

shall then confer in good faith in an effort to resolve the dispute.

                (b)    If a dispute as to a Confidential or Attorneys ' Eyes Only designation of a

document or item of information cannot be resolved by agreement, the proponent of the

designation being challenged shall present the Court a letter with a copy to the adversary and

all counsel , outlining the dispute, and allowing the court to resolve this issue, prior to the

proponent filing a motion for an order regarding the challenged designation. A copy of the

challenged document or information shall be submitted with the letter to the Court for an in camera

review.     The party challenging the designation shall, within five (5) days after receipt of the

proponent's letter, submit a letter to the Court outlining its position. The document or information

that is the subject of the filing shall be treated as originally designated pending resolution of



                                                 5
         Case 1:21-cv-00804-SHS Document 34 Filed 08/26/21 Page 6 of 8




the dispute .

         8.      To the extent used in connection with motion practice, Confidential information or

documents shall be redacted or filed under seal in conformity with applicable court rules and

orders. All requests to seal documents filed with the Court shall comply with applicable rules .

        9.      If the need arises during trial or at any Hearing before the Court for any party

to disclose Confidential or Attorneys' Eyes Only information, it may do so only after giving notice

to the producing party and as directed by the Court.

        10.       To the extent consistent with applicable law, the inadvertent or unintentional

disclosure of Confidential material that should have been designated as such, regardless of

whether the information, document or thing was so designated at the time of disclosure, shall

not be deemed a waiver in whole or in part of a party's claim of confidentiality, either as to

the specific information, document or thing disclosed or as to any other material or information

concerning the same or related subject matter. Such inadvertent or unintentional disclosure

may be rectified by notifying in writing counsel for all parties to whom the material was

disclosed that the material should have been designated Confidential within a reasonable time

after disclosure . Such notice shall constitute a designation of the information, document or thing

as Confidential under this Discovery Confidentiality Order.

        11.      When the inadvertent or mistaken disclosure of any information, document or

thing protected     by this Order, privilege or work-product      immunity is discovered by the

producing party and brought to the attention of the receiving party, the receiv ing party's

treatment of such material        shall be in accordance with Rule 26(b)(5)(B), Fed . R. Civ.

P. , and Rule 502(b), Fed. R. Evid. Such inadvertent or mistaken disclosure of such information,

document or thing shall not by itself constitute a waiver by the producing party of any claims



                                                  6
        Case 1:21-cv-00804-SHS Document 34 Filed 08/26/21 Page 7 of 8




of confidentiality, privilege or work-product immunity. However, nothing herein restricts the

right of the receiving party to challenge the         producing   party's   claim of privilege   in

compliance with applicable court rules.

        12.     No information that is in the public domain or which is already known by the

receiving party or which is or becomes available to a party from a source other than the

party asserting confidentiality shall be deemed or considered to be Confidential material under

this Discovery Confidentiality Order.

        13.    This Discovery Confidentiality Order shall not deprive any party of its right to

object to discovery by any other party or on any otherwise permitted ground. This Discovery

Confidentiality Order is being entered without prejudice to the right of any party to move the

Court for modification or for relief from any of its terms.

        14.     This Discovery Confidentiality Order shall survive the termination of this action

and shall remain in full force and effect unless modified by an Order of this Court or by the

written stipulation of the parties filed with the Court.

        15.     Within ten (10) days after final conclusion of this litigation, any party having

produced material subject to the terms hereof shall have the right to request in writing the return

of all such Confidential    material. In the absence of such request, all parties having received

Confidential material pursuant to this Order shall destroy same within a reasonable time after the

final conclusion of the litigation, including the exhaustion of all appeals therefrom .

        16.     Nothing in this Order shall be construed as a waiver of any privilege or right of

confidentiality possessed by any party to this Order with respect to any third party not a party

to this litigation.

        17.     This Order and all determinations regarding confidentiality shall be construed


                                                  7
               Case 1:21-cv-00804-SHS Document 34 Filed 08/26/21 Page 8 of 8




    under New York law as applied in the Southern District of New York.


    MELITO & ADOLFSEN P.C.                             TRAUB LIEBERMAN STRAUS &
                                                       SHREWSBERRY LLP


    By:       Isl Louis G. Adolfsen                    By:    Isl Craig L. Rokuson
              Louis G. Adolfsen                               Craig L. Rokuson
              233 Broadway                                    Seven Skyline Drive
              New York, NY 10279                              Hawthorne, NY 10532


art (a/J-j
    J
              Attorneys for Appearing Defendants              Attorneys for Plaintiff



   1%~ ~~fa~f                                                ~u1~~/4.-,,,


        u.
                       1n
        Dated: August 26, 2021




                                                   8
